Citation Nr: 1543600	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-16 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for radiculopathy of the right lower extremity associated with facet syndrome, bilateral, with degenerative joint disease (DJD) of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Oliver O. Jahizi, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The matter was remanded by the Board in December 2013 for additional development.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  

In a February 2014 statement the Veteran requested, through his representative, the following action:  "WE WOULD LIKE TO REQUEST A DRO HEARING ON THE ISSUES THAT WERE REMANDED FROM THE BVA[.]
PLEASE PROVIDE THE CLAIMANT WITH AN INFORMAL DRO HEARING TO EXPEDITE THE APPEAL."   However, the Veteran was not provided the requested hearing prior to the July 2015 Supplemental Statement of the Case and transfer to the Board.  The Board finds that the AOJ was correct in not affording the Veteran the requested hearing because under applicable regulations, the timeframe to request any DRO process, including a hearing, informal or otherwise, has passed.  Under 38 C.F.R. § 3.2600, a claimant who has filed a timely notice of disagreement with a decision of an agency of original jurisdiction on a benefit claim has a right to a review of that decision.  Unless the claimant has requested review under this section with his notice of disagreement, VA will, upon receipt of the notice of disagreement, notify the claimant in writing of his right to a review under this section.  Review by a Decision Review Officer must be requested no later than 60 days after the date VA mails the 60-day notice and the 60-day time limit may not be extended.  The reviewer may conduct whatever development he or she considers necessary to resolve any disagreements in the notice of disagreement.  This may include an attempt to obtain additional evidence or the holding of an informal conference with the claimant.  The claimant may also request a hearing under 38 C.F.R. § 3.103(c) in conjunction with the DRO process.  As the Veteran filed a timely notice of disagreement in November 2008, was notified of his right to a review in a December 2008 letter and elected a traditional appeal post-decision review process in a February 2009 statement, the Board finds the Veteran was adequately offered the opportunity to request a DRO hearing.  Moreover, the Veteran's representative has not made any specific arguments or pointed to any specific provision as to why a DRO process, including a hearing or informal conference, should be held now.  Thus, the Veteran is not entitled to a repeat of the process in the same case.  See generally 38 C.F.R. § 3.2600 (2015).  In any case, there is no prejudice because the Veteran has already afforded a hearing on appeal before the Board in July 2013, and the decision below is favorable to the Veteran.


FINDING OF FACT

The Veteran's radiculopathy of the right lower extremity is manifested by symptoms more nearly approximating moderately severe incomplete paralysis.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for radiculopathy of the right lower extremity associated with facet syndrome, bilateral, with DJD of the lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.6, 4.7, 4.14, 4.20, 4.21, 4.124, 4.27, Diagnostic Code 8599-8520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection radiculopathy of the right lower extremity represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in a July 2008 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his claimed radiculopathy of the right lower extremity in June 2012.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the July 2013 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran claims that his service-connected radiculopathy of the right lower extremity is more severe than what is reflected by the currently assigned ratings.  .  In a February 2009 statement, he contends he was in excruciating pain all the time.  During his July 2013 Board hearing, he states he experienced excruciating pain and could not sleep at night.  Both legs were numb.  He could not walk without an assistive device.  The pain was constant.  His legs hurt more when he stood for too long or sat for too long.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In a November 2008 rating decision, the RO increased the Veteran's radiculopathy of the right lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520, which provides for a 20 percent disability rating, effective May 27, 2008, the date of the Veteran's claim for increase.  

The Veteran's radiculopathy of the right lower extremity is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to radiculopathy of the right lower extremity associated with facet syndrome, bilateral, with DJD of the lumbar spine, and it must be rated by analogy.  38 C.F.R. § 4.20.  Diagnostic Code (DC) 8520 applies to the sciatic nerve.  

Under DC 8520, a 20 percent rating is assigned for moderate incomplete paralysis, and 40 percent is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe, incomplete paralysis with marked muscular atrophy.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2015).  The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

A January 2008 VA examination of the Veteran's low back revealed he was unable to walk more than a few yards and used a cane, brace, and walker.  Gait was antalgic.  Muscle strength was 4/5 on knee extension, ankle dorsiflexion, and great toe extension.  Muscle strength was 3/5 on right ankle plantar flexion.  Muscle tone was normal and no muscle atrophy was found.  Sensory examination of right lower extremity was normal on light touch and position sense.  Reflexes were hypoactive on right knee and ankle jerk.  Plantar flexion was normal.  Imaging study revealed small disc bulges at several levels causing mild indention of the thecal sac, most significant lesion was at L3-L4 where a right paracentral disc protrusion may be in close contact with the traversing right L4 nerve root.  The Veteran was diagnosed with right L3-L4 radiculopathy.  

A June 2008 VA treatment record notes the Veteran complained of constant primarily axial low back pain that radiated along the lateral right lower extremity to knee level.  Sleeping, lifting, and walking worsened his pain.  "Biofreeze" helped.  Motor examination revealed no focal lower limb weakness and light touch intact on bilateral lower extremities.  A July 2008 VA treatment record notes the Veteran had radicular symptoms to his right leg and had no significant changes in his symptoms recently.  No lower extremity weakness and deep tendon reflexes were one half bilateral at knee.  The record further states the Veteran's radicular symptoms were stable and he was satisfied with his current regimen of pain medications.  

During a September 2008 VA examination of the Veteran's low back disability, he reported pain was primarily radiating into his right leg to about the level of his calf.  He had numbness in the right lateral thigh area.  He currently used a walker to lean on when walks, but could walk without a walker.  He had antalgic gait.  Neurological examination of the lower extremities revealed motor function within normal limits.  Sensory function revealed decreased sensation to pinprick in the right lateral femoral cutaneous dermatome.  Reflexes were normal.  The examiner diagnosed the Veteran with facet syndrome of bilateral lumbosacral spine with degenerative disc disease at L3 and bilateral L5-S1 with intervertebral disc syndrome involving the right lateral femoral cutaneous nerve dermatome.  

A March 2009 VA treatment record notes the Veteran reported pain was a 10/10 with a tingling sensation.  He denied any weakness and no loss of sensation.  He took Vicodin, which helped with his symptoms.  A January 2011 VA treatment record notes the Veteran had normal gait. 

A July 2011 general VA examination revealed the Veteran complained of pain radiating predominately down his right lateral thigh.  The pain was severe and constant, but would be aggravated with prolong sitting, standing, or walking.  He reported his condition had gotten progressively worse.  A review of the symptoms notes the Veteran had leg pain, leg paresthesias, and leg numbness.  Examination revealed gait was antalgic, poor propulsion.  "[T]race atrophy noted of the right quadricep muscles."  Sensory examination revealed normal vibration, pain/pinprick, and position sense in the right lower extremity.  No dysesthesias.  Light touch was decreased in the right medial and lateral thigh.  Muscle strength was 4/5 in right knee flexion and knee extension.  Normal muscle strength in right ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Muscle tone was normal and no muscle atrophy was found.  Reflexes were hypoactive in the knee and ankle.  He was diagnosed with lumbosacral radiculopathy.  It was found that the Veteran's lumbosacral radiculopathy condition mildly affected feeding, moderately affected bathing and grooming, moderate to severely affected dressing, toileting, and driving, severely affected chores, exercise, and recreation, and prevented sports.  

The Veteran was afforded a VA examination of his peripheral nerves in June 2012.  The Veteran reported his pain had progressively become worse and was located in his bilateral low back region with radiation predominately down his right lateral thigh.  Pain was severe and constant, and became aggravated with prolong sitting, standing, or walking.  He had moderate constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness in his right lower extremity.  Muscle strength was 4/5 in right knee extension.  No muscle atrophy was found.  Reflexes were hypoactive in the right knee and ankle.  Sensory examination revealed decreased light touch on the right upper anterior thigh and thigh/knee.  Gait was found to be normal.  Sciatic nerve was found to be affected, noting incomplete paralysis on the right side.  Severity was moderately severe.  

The Board finds the Veteran is entitled to an evaluation of 40 percent, but no greater, for radiculopathy of the right lower extremity under Diagnostic Code 8520.  The Veteran has consistently complained of pain and numbness, and the use of an assistive device to walk.  The January 2008, July 2011, and June 2012 VA examiners found decreased muscle strength.  The July 2011 record also identified trace atrophy in the quadriceps.   During his July 2013 Board hearing he states he experienced excruciating, constant, pain and that he could not walk without an assistive device.  Moreover, a June 2012 VA examination found the Veteran had moderately severe incomplete paralysis in the right lower extremity.  Under these circumstances and affording the Veteran reasonable doubt, the Board finds the Veteran is entitled to an evaluation of 40 percent, but no greater, for radiculopathy of the right lower extremity under Diagnostic Code 8520 for the entire period on appeal.  See 38 C.F.R. § 4.7.  This is because the symptoms of antalgic gait and use of an assistive device to walk and difficulty sitting, standing, or walking for prolonged periods of time represents symptoms beyond that which are wholly sensory.  Such manifestations, along with descriptions of constant pain and numbness, more closely approximates moderately severe symptoms.

The Board finds the evidence weighs against a higher rating of 60 percent, which is designated for severe, with marked muscular atrophy, incomplete paralysis.  In the absence of clinical evidence demonstrating severe incomplete paralysis of the right lower extremity, assignment of an increased evaluation above the aforementioned rating is not warranted.  At no point was the Veteran's disability characterized by more than constant pain.  There were diminished reflexes noted at times, diminished strength, and an antalgic gait, but he remained able to walk.  Such symptoms, while significant, do not reveal severe symptoms of incomplete paralysis.  Moreover, there was no finding of muscle atrophy.  For these reasons and upon resolution of reasonable doubt in favor of the Veteran, the evidence of record is consistent with a disability picture that is characterized as moderately severe incomplete paralysis and not severe.

On this record, the Veteran has not demonstrated complete paralysis or the functional equivalent thereof.  In fact, the examination results indicate that the Veteran still retains movement of his legs and some sensation in his right lower extremity. Thus, complete paralysis is not shown and the highest schedular rating of 80 percent is not warranted.

The Board has considered the Veteran's disability under all peripheral nerve groups.  As the June 2012 VA examiner definitively found the nerve root involved with the sciatic nerve, the Board finds the Veteran's disability in the right lower extremity is appropriately rated under the criteria for impairment of the sciatic nerve, Diagnostic Code 8520.  Moreover, there is no medical evidence of record to warrant the assignment of a higher evaluation under any applicable Diagnostic Code.  Severe incomplete paralysis has not been demonstrated at any time in this case.  In assessing the symptoms associated with the Veteran's right lower extremity radiculopathy, the record reflects reports of various levels of pain, as well as of numbness involving the right leg.  Evidence currently of record does not demonstrate symptoms such as pain, numbness, or functional loss greater than moderately severe incomplete paralysis.  Moreover, the Veteran cannot be compensated twice for the same symptomatology.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his radiculopathy of his right lower extremity is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Accordingly a rating of 40 percent, but no greater, for the entire period on appeal for radiculopathy of the right lower extremity is warranted pursuant to Diagnostic Code 8520.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


ORDER

Entitlement to a rating of 40 percent for radiculopathy of the right lower extremity associated with facet syndrome, bilateral, with DJD, lumbar spine, is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


